DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/23/2021, 1/20/2022 and 6/13/2022 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
The drawings were received on 11/23/2021.  These drawings are acceptable.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al (US 20120189939 A1) in view of Park et al (US 20170301957 A1). 
Regarding claims 1 and 2, Fujimoto discloses a cell (10) comprising a solid electrolyte layer (9) comprising Zr; a fuel electrode (7); an air electrode (1); and an intermediate layer (4) above the electrolyte layer (9). Fujimoto teaches that the intermediate layer (4) includes a first intermediate layer (4b) and a second intermediate layer (4a) located between the first intermediate layer (4b) and the solid electrolyte layer (9). [Abstract; Fig. 1-2; paragraph 0024-0027, 0045-0048, 0056]. Fujimoto further teaches that the intermediate layer (4) is formed of a CeO2-based sintered body containing rare earth element oxide(s) other than oxides of Ce and, for example, has a composition formula that is represented by (CeO2)1-x(REO1.5)x, wherein RE is at least one of Sm, Y, Yb, or Gd, and x is a number that satisfies 0<x≤0.3 [paragraph 0052-0056, 0089]. 
Fujimoto remains silent that the second intermediate layer located at an outer peripheral portion of the intermediate layer comprises a portion with a thickness greater than the second intermediate layer overlapping a center of the second electrode layer. 
However, Park teaches an energy storage device comprising a cathode (112), an anode (132), an electrolyte (120) and an interlayer (124) located between the anode and the electrolyte. Park teaches that the interlayer (124) comprises an interlayer 2 (124-B) (first intermediate layer) and an interlayer 1 (124-A) (second intermediate layer) located between electrolyte layer (120) and the  interlayer 2 (124-B) (first intermediate layer). Park teaches that the second intermediate layer (124-A) located at an outer peripheral portion of the intermediate layer comprises a portion (126) with a thickness (or average thickness) greater than the second intermediate layer overlapping a center of the second electrode layer and thereby reduces cracking or void formation at the interface. [Fig. 1A; paragraph 0026, 0034]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of thickness in order to reduces cracking or void formation at the interface.
Regarding claim 3, Park teaches that in a plan view from the second electrode layer, a contour of the intermediate layer comprises three or more corner portions and three or more side portions, and the second intermediate layer is provided at one of the three or more corner portions [Fig. 1A].
Regarding claim 4, Park teaches that in a plan view from the second electrode layer, a contour of the intermediate layer comprises three or more corner portions and three or more side portions, and the second intermediate layer is provided at, from among the three or more side portions, at least two side portions [Fig. 1A].
Regarding claim 5, Park teaches that in a plan view from the second electrode layer, an average thickness of the solid electrolyte layer overlapping a center portion of the second electrode layer is greater than an average thickness of the solid electrolyte layer overlapping the outer peripheral portion [Fig. 1A].
Regarding claims 8-10, Fujimoto teaches a fuel cell module (11), an auxiliary device configured to operate the cell stack (13, 15), and an exterior case (12) configured to receive the fuel cell module and the auxiliary device therein [Fig. 3; paragraph 0095-0100]. 

Allowable Subject Matter
9.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6: the prior art of record does not anticipate or suggest or render obvious the cell with the combination of structural element as claimed, including a support body comprising at least one gas-flow passage, wherein the element portion further comprises a first portion that is disposed above the support body and that overlaps the gas-flow passage in a plan view from the second electrode layer and a second portion that does not overlap the gas-flow passage, and an average thickness of the second intermediate layer at the first portion is less than an average thickness of the second intermediate layer at the second portion.

Reasons for Allowance
11.	Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 7, the prior art of record fails to anticipate or suggest or render obvious a cell comprising a support body comprising at least one gas-flow passage; and an element portion including a first electrode layer located above the support body, a solid electrolyte layer that contains Zr and that is located above the first electrode layer, an intermediate layer that contains CeO2 containing a rare earth element other than Ce and that is located above the solid electrolyte layer, and a second electrode layer located above the intermediate layer, wherein the element portion further comprises a first portion that overlaps the gas-flow passage and a second portion that does not overlap the gas-flow passage in a plan view from the second electrode layer, the intermediate layer comprises a first intermediate layer and a second intermediate layer containing Zr and Ce that is located at at least a portion between the first intermediate layer and the solid electrolyte layer, and an average thickness of the second intermediate layer at the first portion is less than an average thickness of the second intermediate layer at the second portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723